IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        November 18, 2008

                                     No. 08-40630                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


LUDONIA M. RAY

                                                  Plaintiff-Appellant
v.

MICHAEL J. ASTRUE, COMMISSIONER OF SOCIAL SECURITY

                                                  Defendant-Appellee



                    Appeal from the United States District Court
                          for the Eastern District of Texas
                               USDC No. 4:06-CV-196


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
           Plaintiff-Appellant Ludonia M. Ray appeals the decision of the district
court affirming the finding of the Administrative Law Judge (ALJ) that, despite
Ray’s inability to use her arms and hands on more than an occasional basis,
there are a substantial number of available jobs in the state and national




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                       No. 08-40630

economy which Ray can perform.1               Based on those findings, which were
supported by testimony from a vocational expert, the ALJ ruled that Ray is not
disabled within the meaning of the Social Security Act. The ALJ also found Ray
not entirely credible. The Appeals Council denied review, after which Ray
sought review in the district court pursuant to 42 U.S.C. § 405(g). The district
court affirmed the ALJ, and Ray timely filed a notice of appeal.
           We have carefully reviewed the entire record on appeal, including the
determinations of the ALJ and the district court, and the law as set forth in the
appellate briefs of the parties and determined by our independent research.
       “Our review of the Commissioner’s decision is limited to two inquiries: (1)
whether the decision is supported by substantial evidence on the record as a
whole, and (2) whether the Commissioner applied the proper legal standard.”
Perez v. Barnhart, 415 F.3d 457, 461 (5th Cir. 2005). Applying this well-known
standard, we are convinced that neither the ALJ nor the district court committed
reversible error in ruling for the Commissioner and against Ray on the issues
properly preserved for appellate review.2 Accordingly, the judgment of the
district court affirming the ALJ and the Commissioner is, in all respects,
AFFIRMED.




       1
        As examples of these jobs, the ALJ listed dowel inspector, film inspector, and lens
inspector.
       2
        On appeal to this Court, Ray asserts that we are bound by the district court’s finding
that only the ALJ’s determination that Ray could perform one particular job—dowel
inspector—was supported by substantial evidence. The district court, however, did not make
any such finding, but rather affirmed all the findings of the ALJ. Regardless, as noted above,
we review the ALJ’s decision to determine whether it is supported by substantial evidence and
comports with the applicable law.

                                              2